Title: From Alexander Hamilton to Otho H. Williams, 12 June 1793
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 12th 1793.
Sir

Your letter of the 24th Ultimo was received some time ago.
You will make the arrangement in question, as to Boats, combining the accomodation of the Cutter with that of the Port.
It does not appear that there is sufficient reason for complying with the wishes of the Boatmen, as to wages. If there be inconveniences, there are counterbalancing advantages in their situation.
With consideration,   I am, Sir, your Obed Servt.

A Hamilton
Otho H Williams Esqr.Collector, Baltimore.

